The act of 1797, ch. 2, sec. 3, declares "that no person shall be arrested or charged before any court on a presentment made by a grand jury, before the attorney acting for the State shall prepare a bill and the bill be found by the grand jury to be a true bill." It is the province of the grand jury to make presentments from the knowledge of any one of their own body or from the testimony of any witness who may give evidence before them, having been sworn in court and sent to them by the court, if they think fit so to do; and I think the proper construction of the act is, that, on every presentment that is made, a bill of indictment shall be framed, and the witnesses in support of the bill shall be sworn in court
and sent to the grand jury, that they shall be examined de novo, and the grand jury shall find the bill a true bill, or not, as they shall judge right from that examination, without regard to any information they might have been possessed of when they made the presentment. I think this is the true construction of the act. If so, the bill in question, it is admitted by the attorney for the State, was not so found, and for that reason ought to be set aside as a nullity and judgment entered for the defendants.